           18-10509-shl          Doc 653         Filed 12/26/18        Entered 12/26/18 12:54:05                 Main Document
                                                                     Pg 1 of 44


                                                     UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                     Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                   Reporting Period: 11/1/18 - 11/30/18

                                                                               Federal Tax I.D. # XX-XXXXXXX          Firestar Diamond Inc
                                                                                                  XX-XXXXXXX          Fantasy Inc

                                                CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                             Form No.            Document      Explanation Attached
                                                                                                        Attached
     Schedule of Cash Receipts and Disbursements                               MOR-1                  See Exhibit A "Firestar & Fantasy Cash
                                                                                                                     Register"
     Bank Reconciliation (or copies of debtor's bank reconciliations)          MOR-1 (CON'T)
       Copies of bank statements                                                                            x
       Cash disbursements journals                                                                    See Exhibit A " Firestar & Fantasy Cash
                                                                                                                     Register"
     Statement of Operations                                                   MOR-2                     See Exhibit B "Firestar, Fantasy &
                                                                                                         Consolidated Income Statements"

     Balance Sheet                                                             MOR-3                     See Exhibit C "Firestar, Fantasy &
                                                                                                           Consolidated Balance Sheets"
     Status of Post-petition Taxes                                             MOR-4                               Not applicable
       Copies of IRS Form 6123 or payment receipt                                                                  Not applicable
       Copies of tax returns filed during reporting period                                                         Not applicable
     Summary of Unpaid Post-petition Debts                                     MOR-4                   See Exhibit D "Post Petition Payables"
       Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                              MOR-5
     Taxes Reconciliation and Aging                                            MOR-5
     Payments to Insiders and Professional                                     MOR-6
     Post Petition Status of Secured Notes, Leases Payable                     MOR-6
     Debtor Questionnaire                                                      MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.


     /s/ Richard Levin, Chapter 11 Trustee                                                          Date: December 26, 2018


     This MOR reflects corrections from prior reports made to correctly reflect the Companies' financial statements.




                                                                                                                                  FORM MOR
                                                                                                                                      2/2008
                                                                                                                                PAGE 1 OF 31
          18-10509-shl                         Doc 653                  Filed 12/26/18                      Entered 12/26/18 12:54:05                                              Main Document
In re Firestar Diamond Inc & Fantasy Inc (Combined)
                                                                                                          Pg 2 of 44
                                                                                                                                       Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                                                  Reporting Period: 11/1/18 - 11/30/18

                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                    BANK ACCOUNTS

                                                          Firestar Operating Account           Firestar A/R Checking              Firestar Payroll        Firestar IDB Account    Fantasy Operating    CURRENT MONTH
                                                                                                                                                                                                      ACTUAL (TOTAL OF
                                                                 (HSBC 9209)                   Account (HSBC 3004)                Account (HSBC                   (1657)           Account (9441)
                                                                                                                                                                                                       ALL ACCOUNTS)
     ACCOUNT NUMBER (LAST 4)                                                                                                           6799)
     CASH BEGINNING OF MONTH                                                   15,093                           3,953,282                  10,417                            26          3,119,950          7,098,769
     RECEIPTS
     CASH SALES                                                                                                                                                                                                     -
     COLLECTIONS ON PRE-PETITION                                                                                          -                                                                                         -
     ACCOUNTS RECEIVABLE
     COLLECTIONS ON POST-PETITION                                                                                 319,637                                                                        -           319,637
     ACCOUNTS RECEIVABLE
     RECEIPT FROM A. JAFFE                                                                                                -                                                                                         -
     (AFFILIATE) FOR ALLOCATED
     EXPENSES (PAYROLL, PAYROLL
     TAXES & RENT)
     SALE OF ASSETS                                                                                             1,655,344                                                                                   1,655,344
     OTHER (MISCELLANEOUS)                                                                                        127,334                                                                                     127,334
     REVERSAL OF OLD OUTSTANDING                                                                                                                                                                                    -
     CHECKS
     TRANSFERS (FROM DIP ACCTS)                                                                                         -                                                                                           -
       TOTAL RECEIPTS                                                                                           2,102,315                         -                          -                   -          2,102,315
     DISBURSEMENTS
     NET PAYROLL (INCLUDES                                                                                         (66,013)                                                                                  (66,013)
     EMPLOYEE'S PAYROLL TAXES)
     PAYROLL TAXES                                                                                                      -                                                                                          -
     EMPLOYEE BENEFITS                                                                                             (11,289)                                                                                  (11,289)
     SALES, USE, & OTHER TAXES                                                                                          -                                                                                          -
     Utilities                                                                                                      (1,674)                                                                                   (1,674)
     SECURED (BANK LOAN INTEREST                                                                                   (15,966)                                                                                  (15,966)
     PAYMENTS & QUARTERLY LINE
     FEE)/ RENTAL/ LEASES
     INSURANCE                                                                                                          -                                                                                          -
     ADMINISTRATIVE                                                                                                 (4,518)                                                                                   (4,518)
     Logistics                                                                                                                                                                                                     -
     Operations                                                                (2,370)                             (97,087)                                              (25)                                (99,482)
     Court Approved Wages, 503(b) 9 and                                                                                                                                                                            -
     Critical Vendors
     Court Approved Bank Loan Payments                                                                         (3,153,128)                                                              (1,911,003)       (5,064,131)
     Restructuring                                                                                                        -                                                                                        -
     TRANSFERS (TO DIP ACCTS)                                                                                                                                                                    -                 -
     PROFESSIONAL FEES                                                                                         (1,044,216)                                                                                (1,044,216)
     U.S. TRUSTEE QUARTERLY FEES                                                                                       -                                                                                           -
     COURT COSTS                                                                                                                                                                                                   -
     TOTAL DISBURSEMENTS                                                       (2,370)                         (4,393,893)                        -                      (25)           (1,911,003)       (6,307,291)

     NET CASH FLOW                                                             (2,370)                         (2,291,578)                        -                      (25)           (1,911,003)       (4,204,976)
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                       12,723                           1,661,704                  10,417                             1          1,208,947          2,893,793


                                                  THE FOLLOWING SECTION MUST BE COMPLETED
                         DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

                                                                                             Firestar Diamond Inc                  Fantasy Inc                   Total
     TOTAL DISBURSEMENTS                                                                                 (4,396,288)                 (1,911,003)                 (6,307,291)
       LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION
     ACCOUNTS                                                                                                                 -                       -                  -
       PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
     SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                  (4,396,288)            (1,911,003)                (6,307,291)
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                             FORM MOR-1
                                                                                                                                                                                                                   2/2008
                                                                                                                                                                                                             PAGE 2 OF 31
       18-10509-shl                 Doc 653              Filed 12/26/18              Entered 12/26/18 12:54:05                                  Main Document
                                                                                   Pg 3 of 44
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                        Case No.                              18-10509 (SHL) / 18-10511
      Debtor                                                                                      Reporting Period:                                     11/1/18 - 11/30/18

                                                                       BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                             Firestar Operating Firestar A/R Checking                Firestar Payroll         Firestar IDB Account        Fantasy Operating
                                           Account (HSBC 9209)     Account (HSBC                     Account (HSBC                    (1657)               Account (9441)
                                                                         3004)                            6799)
                                                     9209                        3004                       6799                        1657                     9441
     BALANCE PER BOOKS                                  12,723.37              1,661,703.84                   10,417.46                          1.38           1,208,947.31


     BANK BALANCE                                       12,723.37              1,662,473.84                   10,417.46                          1.38           1,208,947.31
     (+) DEPOSITS IN
     TRANSIT (ATTACH LIST)
     (-) OUTSTANDING                                                                 (770.00)
     CHECKS (ATTACH LIST) :
     OTHER (ADJUSTMENTS
     TO BE POSTED TO
     BOOKS)

     ADJUSTED BANK                                      12,723.37              1,661,703.84                   10,417.46                          1.38           1,208,947.31
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                             Date                       Amount




     CHECKS OUTSTANDING                              Ck. #                      Amount                      Date                        Payee
                                                                                                                               Sunshine Diamond         Firestar A/R Checking
                                                    28715                                770.00          11/06/18
                                                                                                                                  Cutter Inc.           Account (HSBC 3004)



                                                               Total                    770.00




     OTHER




                                                                                                                                                           FORM MOR-1 (CONT.)
                                                                                                                                                                        2/2008
                                                                                                                                                                 PAGE 3 OF 31
                                 18-10509-shl                          Doc 653                        Filed 12/26/18                          Entered 12/26/18 12:54:05                                                          Main Document
                                                                                                                                            Pg 4 of 44


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                        Case No.                                                                      18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                      Reporting Period: 11/1/18 - 11/30/18


                                                                                                                  STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                                    MONTH                     MONTH                MONTH                MONTH                    MONTH                MONTH                MONTH                 MONTH             CURRENT        CUMULATIVE -
                                                                            (2/26/18 - 3/31/18)       (4/1/18 - 4/30/18)   (5/1/18 - 5/31/18)   (6/1/18 - 6/30/18)       (7/1/18 - 7/31/18)   (8/1/18 - 8/31/18)   (9/1/18 - 9/30/18)   (10/1/18 - 10/31/18)    MONTH         FILING TO DATE
     Gross Revenues                                                                 5,426,968               7,503,890            4,072,716               855,956               2,150,136              525,756           2,796,847              9,295,153        1,546,447          34,173,868
     Less: Returns and Allowances                                                    (672,359)               (902,363)           (540,956)              (261,994)               (183,679)            (488,432)           (575,509)            (3,500,840)              -           (7,126,132)
     Net Revenue                                                                    4,754,609               6,601,527            3,531,760               593,963               1,966,457               37,324           2,221,337              5,794,313        1,546,447          27,047,736
     COST OF GOODS SOLD
     Beginning Inventory                                                           41,040,181              38,985,832           34,925,726           32,347,157               32,229,908          29,900,968           29,333,500            24,217,672        15,030,268          41,040,181
     Add: Purchases (includes returned goods)                                       2,012,934               2,012,376              270,916              246,420                 (119,248)                  -                     -                    -                 -            4,423,398
     Add: Cost of Labor                                                                83,437                  76,080               63,703               35,590                       54                 472                     -                    -                 -              259,336
     Add: Other Costs (attach schedule)                                                98,843                 101,145               80,039               10,040                    7,193               4,978                16,866                 4,361           (36,573)            286,893
     Less: Ending Inventory                                                        38,985,832              34,925,726           32,347,157           32,229,908               29,900,968          29,333,500           24,217,672            15,030,268        13,441,650          13,441,650
     Cost of Goods Sold                                                             4,249,563               6,249,707            2,993,227              408,556                2,216,940             572,918             5,132,694             9,191,765        1,552,045          32,568,157
     Gross Profit (Loss)                                                              505,046                 351,820              538,533              185,407                 (250,484)           (535,595)           (2,911,357)           (3,397,452)           (5,598)         (5,520,421)
     OPERATING EXPENSES
     Advertising & Marketing                                                           157,419                 254,889               71,084                          8                    -                   -                    -                     -               -             483,400
     Auto and Truck Expense                                                                                                                                                                                                                                                                  -
     Bad Debts                                                                                                                                                                                     1,198,445                       -          7,877,701                  -           9,076,146
     Contributions                                                                                                                                                                                                                                                                           -
     Employee Benefits                                                                  17,851                    (556)              13,228                10,248                  11,525              (2,673)               5,849                11,742           11,742               78,957
     Officer/Insider Compensation*                                                      38,522                  29,613               64,762                27,423                   (4,989)            24,899               14,595                41,140               -               235,967
     Insurance                                                                          23,531                  23,795               42,457                27,084                  29,630              26,529                4,426                   362              378              178,193
     Management Fees/Bonuses                                                                                                                                                                                                                                                                 -
     Office Expense                                                                       5,822                   8,342                4,686                 2,632                   3,123               1,045                3,119                 2,455           4,925               36,149
     Pension & Profit-Sharing Plans                                                                                                                                                                                                                                                          -
     Repairs and Maintenance                                                                                                                                                                                                                                                                 -
     Rent and Lease Expense                                                             37,760                  23,097               29,729               24,277                   23,615              21,923                4,362                35,288           35,288              235,339
     Salaries/Commissions/Fees                                                         182,932                 237,933              187,536              141,096                  117,477             103,292               63,479                21,582           56,098            1,111,425
     Show Expense                                                                                                                    68,765                   -                        -                   -                    -                     -                -                68,765
     Supplies                                                                                                                                                                                                                                                                                -
     Taxes - Payroll                                                                    17,087                  31,815               19,987                15,924                  11,592              13,385                 8,138                 5,578           1,796              125,301
     Taxes - Real Estate                                                                                                                                                                                                                                                                     -
     Taxes - Other                                                                                              33,357               5,397                   552                      552                 552                  552                  552                 -               41,514
     Travel and Entertainment                                                          (10,685)                 14,645              12,197                 3,504                    1,554                   -                1,920                1,328                 -               24,464
     Utilities                                                                           6,004                   2,670               1,379                 1,003                    1,267               2,638                   -                     -             1,674               16,636
     Other (see MOR-2a Schedule)                                                       114,366                 114,926             164,930                54,954                   33,281              59,118               33,876               39,065            64,520              679,035
     Total Operating Expenses Before Depreciation                                      590,609                 774,526             686,137               308,705                  228,630           1,449,152              140,316            8,036,794           176,421           12,391,290
     Depreciation/Depletion/Amortization                                                30,633                  28,633              28,633                28,633                   28,633              28,633               28,633               28,633            28,633              259,697
     Net Profit (Loss) Before Other Income & Expenses                                 (116,196)               (451,339)           (176,237)             (151,931)                (507,746)         (2,013,380)          (3,080,305)         (11,462,879)         (210,653)         (18,171,408)
     OTHER INCOME AND EXPENSES
     Other Income                                                                                                                                                                                                                                                                            -
     Interest Expense                                                                   56,536                 111,323              80,301                 97,186                  82,190              81,405              122,611                46,770            4,193              682,516
     Other Expense (Bank Charges)                                                        4,168                   3,781               3,810                                                                                                                                              11,759
     Net Profit (Loss) Before Reorganization Items                                    (176,900)               (566,443)           (260,348)             (249,117)                (589,936)         (2,094,785)          (3,202,917)         (11,509,649)         (214,846)         (18,865,683)
     REORGANIZATION ITEMS
     Professional Fees (see MOR-6 ) as adjusted                                                                657,930              330,666              919,390               1,347,065              124,281              286,832               273,551          231,995           4,171,710
     U. S. Trustee Quarterly Fees                                                                                  650               32,407                    0                  38,000               38,303               10,858                38,914           63,073             222,205
     Interest Earned on Accumulated Cash from Chapter 11                                                                                                                                                                                                                                    -
     (see continuation sheet)
     Gain (Loss) from Sale of Assets                                                                                                                                                                                                                                                        -
     Other Reorganization Expenses (see below )                                         17,967                 327,134               84,965              236,173                 245,693               58,587              114,533               233,572               -            1,318,624
     Total Reorganization Expenses                                                      17,967                 985,714              448,038            1,155,563               1,630,757              221,172              412,224               546,037          295,068           5,712,539
     Income Taxes
     Net Profit (Loss)                                                                (194,867)            (1,552,157)            (708,386)          (1,404,681)              (2,220,693)          (2,315,957)          (3,615,140)         (12,055,686)         (509,914)         (24,578,222)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




     BREAKDOWN OF “OTHER” CATEGORY
     OTHER REORGANIZATION EXPENSES
     Legal Publication Fee for Bid Procedure                                            17,967                                                                                                                                                        -                  -             17,967
     Adequate Protection Obligations (Bank's Attorneys' Fee)                                                   327,134               55,756              162,182                  201,856              58,587              114,533               233,572                 -          1,153,621
     V Discovery Fee                                                                                                                 29,209               73,991                   43,836                  -                     -                    -                  -            147,037




                                                                                                                                                                                                                                                                    FORM MOR-2
                                                                                                                                                                                                                                                                          2/2008
                                                                                                                                                                                                                                                                    PAGE 4 OF 31
                        18-10509-shl                       Doc 653                   Filed 12/26/18                        Entered 12/26/18 12:54:05                                                Main Document
                                                                                                                         Pg 5 of 44
In re Firestar Diamond Inc & Fantasy Inc (Combined)       Case No.                                                                                                   18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                     Reporting Period:                                                      11/1/18 - 11/30/18


                                                                                                      OTHER EXPENSES (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                             MONTH                MONTH                MONTH                  MONTH                MONTH                MONTH                MONTH            MONTH        CURRENT      CUMULATIVE -
                   OTHER EXPENSES                       (2/26/18 - 3/31/18)   (4/1/18 - 4/30/18)   (5/1/18 - 5/31/18)     (6/1/18 - 6/30/18)   (7/1/18 - 7/31/18)   (8/1/18 - 8/31/18)   (9/1/18 - 9/30/18)   (10/1/18 -    MONTH       FILING TO DATE
                                                                                                                                                                                                              10/31/18)
     Shipping Expense                                            (34,783)              5,755                18,761                  1,190                    -                    -               2,710            1,178         (74)          (5,263)
     Royalty Expense                                              70,391              30,613                24,506                      -                    -                37,500                  -                -           -          163,010
     Computer Expense                                              7,598                 960                 3,355                 10,777                 5,551                1,530             10,253            1,687       1,530           43,240
     Back Office Expense                                          27,000              27,000                27,000                 21,525                 4,578                   -               6,583            5,183       2,040          120,909
     Vault Monitors                                               30,521              47,787                37,453                 18,129                19,820               16,667             10,946           27,506      27,506          236,335
     Bank Charges                                                      -                   -                     -                  3,333                 3,333                3,421              3,384            3,510          14           16,995
     Professional Fees (pre-petition invoices)                    13,638               2,783                53,682                                                                                                                             70,104
     Miscellaneous                                                                        28                   172                                                                                                            33,504           33,705
                                                                 114,366             114,926               164,930                 54,954                33,281               59,118             33,876           39,065      64,520          679,035
        18-10509-shl                      Doc 653                Filed 12/26/18                  Entered 12/26/18 12:54:05                                        Main Document
                                                                                               Pg 6 of 44
                                                                                                                              18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                  Case No. 10511 (SHL)
      Debtor                                                                                                Reporting Period:         11/1/18 - 11/30/18

                                                                                         BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                               ASSETS                                                BOOK VALUE AT END OF                 BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                                   CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE OR
                                                                                                                                                                             SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                  2,897,298                             7,102,381           4,333,143
     Restricted Cash and Cash Equivalents (see continuation sheet)
     Accounts Receivable (Net of Advertising Allowance)                                                                 8,232,441                             8,561,048          21,045,799
     Notes Receivable
     Inventories                                                                                                      13,441,650                             15,030,268          41,040,181
     Prepaid Expenses                                                                                                    200,257                                 60,314             560,841
     Professional Retainers
     Other Current Assets (See tab "Balance Sheet")
     TOTAL CURRENT ASSETS                                                                                             24,771,646                             30,754,011          66,979,964
     PROPERTY & EQUIPMENT
     Real Property and Improvements
     Machinery and Equipment                                                                                              279,061                               279,061             279,061
     Furniture, Fixtures and Office Equipment                                                                           3,543,517                             3,543,517           3,543,518
     Leasehold Improvements                                                                                               480,116                               480,116             480,116
     Vehicles
     Less: Accumulated Depreciation                                                                                    (3,834,438)                           (3,834,438)         (3,798,079)
     TOTAL PROPERTY & EQUIPMENT                                                                                           468,256                               468,256             504,616
     OTHER ASSETS
     Amounts due from Insiders*                                                                                        2,274,246                              2,274,246           2,321,040
     Other Assets (attach schedule)                                                                                    1,912,107                              1,912,107           2,410,108
     TOTAL OTHER ASSETS                                                                                                4,186,354                              4,186,354           4,731,148
     TOTAL ASSETS                                                                                                     29,426,256                             35,408,621          72,215,728

                               LIABILITIES AND OWNER EQUITY                                          BOOK VALUE AT END OF                 BOOK VALUE AT END OF             BOOK VALUE ON
                                                                                                   CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE

     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable (refer to FORM MOR-4 for breakdown)                                                                   75,053                              84,479
     Taxes Payable (refer to FORM MOR-4)
     Wages Payable                                                                                                        112,827                               188,995
     Accrued Expenses                                                                                                   1,145,420                             1,145,420
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments                                                                              -                                  33,427
     Professional Fees                                                                                                  1,323,106                             1,889,316
     Amounts Due to Insiders*                                                                                                 -                                     -
     Other Post-petition Liabilities (Accrued Disability & 401K Payable)                                                   (1,430)                                3,068
     TOTAL POST-PETITION LIABILITIES                                                                                    2,654,976                             3,344,705
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                                                -                            4,513,074          20,079,007
     Priority Debt
     Deferred Taxes - Long Term                                                                                          670,000                                670,000             670,000
     Deferred Rent                                                                                                        96,189                                 96,189              96,189
     Unsecured Debt                                                                                                   43,840,488                             44,110,136          44,627,706
     TOTAL PRE-PETITION LIABILITIES                                                                                   44,606,677                             49,389,398          65,472,902
     TOTAL LIABILITIES                                                                                                47,261,652                             52,734,104          65,472,902
     OWNERS' EQUITY
     Capital Stock                                                                                                            110                                   110                 110
     Additional Paid-In Capital                                                                                         4,705,790                             4,705,790           4,705,790
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition                                                                                  2,036,926                           2,036,926              2,036,926
     Retained Earnings - Post-petition                                                                               (24,578,222)                        (24,068,309)
     Adjustments to Owner Equity (See Below)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY                                                                                              (17,835,396)                        (17,325,483)             6,742,826
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             29,426,256                          35,408,621             72,215,728

     *"Insider" is defined in 11 U.S.C. Section 101(31). (Note: The decrease in the receivable balance was mainly attributed to payments received from insider for shared expenses.)


                                                                                                                                                                                       FORM MOR-3
                                                                                                                                                                                             2/2008
                                                                                                                                                                                       PAGE 6 OF 31
        18-10509-shl                    Doc 653                Filed 12/26/18                 Entered 12/26/18 12:54:05                                    Main Document
                                                                                            Pg 7 of 44

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                                         Case No. 18-10509 (SHL) / 18-105
      Debtor                                                                                                                       Reporting Period: 11/1/18 - 11/30/18

                                                                       STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                                      Amount
                                                                                      Withheld
                                                                    Beginning          and/or                                                 Check # or
     Federal                                                          Tax             Accrued             Amount Paid         Date Paid         EFT            Ending Tax
     Withholding                                                                -            3,534               3,534         11/17/18          EFT                             -

     FICA/Medicare-Employee                                                     -            2,225               2,225         11/17/18          EFT                             -
     FICA/Medicare-Employer                                                     -            2,225               2,225         11/17/18          EFT                             -
     Unemployment                                                               -                     9                   9    11/17/18          EFT                             -
     Income                                                                     -                                                                                                -
     Other:_____________                                                        -                                                                                                -
       Total Federal Taxes                                                      -            7,994               7,994                                                           -
     State and Local
     Withholding                                                                -            1,716               1,716         11/17/18          EFT                             -
     Sales                                                                      -                                                                                                -
     Excise                                                                     -                                                                                                -
     Unemployment                                                               -                    86                  86    11/17/18          EFT                             -
     Real Property                                                              -                                                                                                -
     Personal Property                                                          -                                                                                                -
     Other (Texas Franchise Tax):                                               -                -                   -                                                           -
      Total State and Local                                                     -            1,802               1,802                                                           -


     Total Taxes                                                                -            9,796               9,796                                                           -




                                                              SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                                            Number of Days Past Due
                                                                      Current             1-30               31-60              61-90          Over 91            Total
     Accounts Payable                                                    (4,808)          (9,565)             (9,810)                           (50,870)                   (75,053)
     Plus Debit balances in Post-Petition A/P,                              (95)              -                    -                      -       2,548                      2,453
     which were added to A/R
     Plus Credit balances in A/R, which were                                671           18,563                     -                    -      17,727                     36,962
     added to A/P
     Wages Payable                                                    112,827                    -                   -                    -            -                   112,827
     Taxes Payable                                                         -                     -                   -                    -            -                        -
     Rent/Leases-Building                                                  -                     -                   -                    -            -                        -
     Secured Debt/Adequate Protection Payments                             -                                                                                                    -
     (Accrued)
     Professional Fees (Accrued)                                      209,122           235,704               88,417            133,562         656,302                   1,323,106
     Amounts Due to Insiders (Accrued Payroll)                                  -                -                   -                    -            -                         -
     Other: (Accrued Disability & 401K Payable)                                 -                -                   -                    -            -                         -

     Other:______________                                                                                                                                                        -
     Total Post-petition Debts                                        317,717           244,702               78,607            133,562         625,706                   1,400,294

     Explain how and when the Debtor intends to pay any past due post-petition debts.

     The Debtors expect to pay all Post-Petition debts with their existing cash.




                                                                                                                                                                              FORM MOR-4
                                                                                                                                                                                    2/2008
                                                                                                                                                                              PAGE 7 OF 31
   18-10509-shl                   Doc 653              Filed 12/26/18                   Entered 12/26/18 12:54:05                                Main Document
                                                                                      Pg 8 of 44


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                            Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                          Reporting Period: 11/1/18 - 11/30/18



                                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                Amount
     Total Accounts Receivable at the beginning of the reporting period                     8,798,245
     Plus: Amounts billed (net) during the period                                              31,103
     Less: Amounts collected during the period                                               (459,637)
     Less: Returns, Credit Memos and Chargebacks issued                                          (671)
     Less: Write-offs                                                                             -
     Total Accounts Receivable at the end of the reporting period                           8,369,040



                                                                                                             Aged by Invoice Date
     Accounts Receivable Aging                                      1-30 Days            31-60 Days           61-90 Days         91+ Days                         Total
     1 - 30 days old                                                       14,861                                                                                            14,861
     31 - 60 days old                                                                           179,104                                                                     179,104
     61 - 90 days old                                                                                                687,439                                                687,439
     91+ days old                                                                                                                         7,487,635                       7,487,635
     Total Accounts Receivable                                              14,861              179,104              687,439              7,487,635                       8,369,040

     Less Bad Debt Allowance & Accrued Advertising                                                                                         (825,635)                      (825,635)
     Allowance (includes $30 variance)**
     Net Accounts Receivable (Exclusive of Debit Balances &                 14,861              179,104              687,439              6,662,000                       7,543,404
     Inclusive of Credit Balances)
     Plus Credit Balances in AR Aging                                         (671)             (18,563)                   -                (17,727)                         (36,962)
     Plus Debit Balances in AP Aging                                            -                    -                     -                 (2,548)                          (2,548)

     Net Accounts Receivable (Inclusive of Debit Balances                   14,190              160,541              687,439              6,641,725                       7,503,895
     and Exclusive of Credit Balances)

     ** This is a general reserve recorded for financial statement reporting purposes, according to GAAP (Generally Accepted Accounting Principles). It is not a writeoff.


                                                                TAXES RECONCILIATION AND AGING

     Taxes Payable                                                  0-30 Days            31-60 Days           61-90 Days             91+ Days                     Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




                                                                                                                                                                                FORM MOR-5
                                                                                                                                                                                      2/2008
                                                                                                                                                                                PAGE 8 OF 31
     18-10509-shl
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor
                                                         Doc 653                              Filed 12/26/18                                        Entered        12/26/18
                                                                                                                                                                Case No.
                                                                                                                                                       Reporting Period:
                                                                                                                                                                                12:54:05
                                                                                                                                                                          18-10509   (SHL) / 18-10511 (SHL)Main Document
                                                                                                                                                                         11/1/18 - 11/30/18
                                                                                                                                                  Pg 9 of 44
                                                                                           PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                    INSIDERS
                                                                                                                                              AMOUNT PAID IN                  TOTAL PAID TO
                           NAME                                                        TYPE OF PAYMENT                                        CURRENT PERIOD     DATE PAID        DATE
     Mihir Bhansali                                       Reimbursement for Marketing Expense Paid                                                                            $ 10,500.00
     Mihir Bhansali                                       Reimbursement for Cell Phone Fee Paid                                                                               $     190.99
     Mihir Bhansali                                       Net Payroll                                                                                                         $ 12,736.81
     Ajay Gandhi                                          Reimbursement for Telephone Expense Paid                                                                            $     300.00
     Ajay Gandhi                                          Net Payroll                                                                                                         $ 36,948.36
     RSR Consulting                                       Director's Fee                                                                                                      $ 47,220.00
                                                                                                    TOTAL PAYMENTS TO INSIDERS                $            -                  $ 107,896.16




                                                                                                                                     PROFESSIONALS
                                                                                                                                                   AMOUNT OF                                                                            TOTAL
                                                                                                                                                  MONTHLY FEE     AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN                        INCURRED &
                           NAME                                                    APPLICABLE FEE PERIOD                                           STATEMENT     APPROVED     CURRENT MONTH     PRIOR PERIODS   TOTAL PAID TO DATE     UNPAID*
     Getzler Henrich & Associates , LLC                                February 26, 2018 - March 31, 2018                                               95,498       95,498             -             95,498              95,498            -
     Getzler Henrich & Associates , LLC                                   April 1, 2018 - April 30, 2018                                                73,256       73,256             -             73,256             168,754            -
     Getzler Henrich & Associates , LLC                                    May 1, 2018 - May 31, 2018                                                  104,230      104,230             -            104,230             272,984            -
     Getzler Henrich & Associates , LLC                                   June 1, 2018 - June 30, 2018                                                  81,578       81,578             -             81,578             354,562            -
     Getzler Henrich & Associates , LLC                                  July 1, 2018 - August 4, 2018 **                                              116,280      116,280             -            116,280             470,842            -
     Getzler Henrich & Associates , LLC                                August 5, 2018 - September 1, 2018                                               80,898       80,898             -             80,578             551,420            320
     Getzler Henrich & Associates , LLC                              September 2, 2018 - September 30, 2018                                             71,090       71,090          71,161              -               622,581            248
     Getzler Henrich & Associates , LLC                                October 1, 2018 - October 27, 2018                                               48,493       48,493          48,559              -               671,140            182
     Getzler Henrich & Associates , LLC                               October 28, 2018 - December 1, 2018                                               28,328       28,510             -                -               671,140         28,510

     Klestadt Winters Jureller Southard &
     Stevens LLP                                                         February 26, 2018 - March 31, 2018                                            343,770      275,298             -                 -                   -         343,770
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                              April 1, 2018 - April 30, 2018                                           166,497      133,589             -            408,917             408,917        510,267
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                              May 1, 2018 - May 31, 2018                                               166,543      133,985             -            133,985             542,902        676,810
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                              June 1, 2018 - June 14, 2018                                              50,294           -              -              40,504            583,406        143,698

     Forchelli    Deegan Terrana LLP                                     February 26, 2018 - March 31, 2018                                             14,593       11,674             -                 -                   -          14,593
     Forchelli    Deegan Terrana LLP                                        April 1, 2018 - April 30, 2018                                               3,569        2,855             -              14,529              14,529         3,632
     Forchelli    Deegan Terrana LLP                                        May 1, 2018 - May 31, 2018                                                   4,095        3,276             -                 -                14,529         7,727
     Forchelli    Deegan Terrana LLP                                        June 1, 2018 - June 3, 2018                                                  1,107          936             -               4,246              18,775         4,588

     Lackenbach Siegel, LLP                                            February 26, 2018 - March 31, 2018                                               23,855       19,168             -                 -                   -          23,855
     Lackenbach Siegel, LLP                                               April 1, 2018 - April 30, 2018                                                16,221       12,977             -              19,168              19,168        20,909
     Lackenbach Siegel, LLP                                                May 1, 2018 - May 31, 2018                                                   20,740       17,008             -              29,985              49,153        11,664
     Lackenbach Siegel, LLP                                               June 1, 2018 - June 14, 2018                                                   4,954        3,963             -               3,963              53,115        12,655
     Lackenbach Siegel, LLP                                             August 1, 2018 - August 31, 2018                                                30,581       24,465             -                 -                53,115        43,235
     Lackenbach Siegel, LLP                                          September 1, 2018 - November 30, 2018                                              22,026          -               -                 -                53,115        65,262

     Marks Paneth LLP                                                    February 26, 2018 - March 31, 2018                                            180,214      144,171             -                -                   -          180,214
     Marks Paneth LLP                                                       April 1, 2018 - April 30, 2018                                              87,345       69,876             -            214,047             214,047         53,512
     Marks Paneth LLP                                                        May 1, 2018 - May 31, 2018                                                 87,086       69,668             -             69,668             283,715         70,929
     Marks Paneth LLP                                                       June 1, 2018 - June 30, 2018                                               127,955       44,122             -             44,122             327,837        154,762

     Baker Hostetler LLP (examiner)                                       April 1, 2018 - April 30, 2018                                                 4,484        3,587             -               3,587               3,587           897
     Baker Hostetler LLP (examiner)                                        May 1, 2018 - May 31, 2018                                                   14,160       11,328          11,328               -                14,915         3,729
     Baker Hostetler LLP (examiner)                                       June 1, 2018 - June 30, 2018                                                   5,517        4,413           4,413               -                19,328         4,832
     Baker Hostetler LLP (examiner)                                        July 1, 2018 - July 31, 2018                                                  6,136        4,909           4,909               -                24,237         6,059
     Baker Hostetler LLP (examiner)                                     August 1, 2018 - August 31, 2018                                                27,052       21,641          21,641               -                45,878        11,470
     Baker Hostetler LLP (examiner)                                  September 1, 2018 - September 30, 2018                                              3,294        2,635           2,635               -                48,514        12,128

     Baker Hostetler LLP (attorney for
     examiner)                                                                April 1, 2018 - April 30, 2018                                            34,823       27,863             -              27,863              27,863         6,960
     Baker Hostetler LLP (attorney for
     examiner)                                                                May 1, 2018 - May 31, 2018                                               121,921       97,720             -              32,131              59,995        96,749
     Baker Hostetler LLP (attorney for
     examiner)                                                                June 1, 2018 - June 30, 2018                                             127,747      104,019          55,519            48,500            164,014        120,478
     Baker Hostetler LLP (attorney for
     examiner)                                                                 July 1, 2018 - July 31, 2018                                            133,876       44,947             -              44,947            208,961        209,407
     Baker Hostetler LLP (attorney for
     examiner)                                                             August 1, 2018 - August 31, 2018                                            271,557      217,246         217,246               -              426,207        263,718
     Baker Hostetler LLP (attorney for
     examiner)                                                       September 1, 2018 - September 30, 2018                                             17,715       15,480          15,480               -              441,687        265,953
     Baker Hostetler LLP (attorney for
     examiner)                                                           October 1, 2018 - October 31, 2018                                             11,958           -              -                 -              441,687        277,911

     Alvarez & Marsal         (FA for examiner)                             April 19, 2018 - May 31, 2018                                               90,234       72,986             -             63,788              63,788         26,446
     Alvarez & Marsal         (FA for examiner)                             June 1, 2018 - June 30, 2018                                               149,735      120,209             -             71,026             134,814        105,155
     Alvarez & Marsal         (FA for examiner)                              July 1, 2018 - July 31, 2018                                              130,925       40,053             -            154,296             289,110         81,784
     Alvarez & Marsal         (FA for examiner)                            August 1, 2018 - August 31, 2018                                            124,157       99,378         132,218                              421,328         73,723

     Jenner & Block LLP (Trustee)                                         June 14, 2018 - July 31, 2018                                                191,586      153,772             -            154,046             154,046         37,540
     Jenner & Block LLP (Trustee)                                       August 1, 2018 - August 31, 2018                                               113,573       91,388          91,388              -               245,434         59,725
     Jenner & Block LLP (Trustee)                                    September 1, 2018 - September 30, 2018                                            102,882       82,305          82,379              -               327,814         80,228
     Jenner & Block LLP (Trustee)                                      October 1, 2018 - October 31, 2018                                              105,943       85,322             -                -               327,814        186,170
     Jenner & Block LLP (Trustee)                                    November 1, 2018 - November 30, 2018                                               61,278          -               -                -               327,814        247,449

     Alvarez & Marsal         (FA for Trustee)                            June 1, 2018 - June 30, 2018                                                  12,000        9,600             -               9,600              9,600          2,400
     Alvarez & Marsal         (FA for Trustee)                             July 1, 2018 - July 31, 2018                                                 17,180       13,771             -              13,771             23,371          5,809
     Alvarez & Marsal         (FA for Trustee)                          August 1, 2018 - August 31, 2018                                                44,263       35,411             -              35,411             58,782         14,662
     Alvarez & Marsal         (FA for Trustee)                       September 1, 2018 - September 30, 2018                                            139,266      111,412         111,873               -              170,655         42,054
     Alvarez & Marsal         (FA for Trustee)                         October 1, 2018 - October 31, 2018                                              146,997      146,997             -                 -              170,655        189,051
     Alvarez & Marsal         (FA for Trustee)                       November 1, 2018 - November 30, 2018                                               71,960          -               -                 -              170,655        261,011

     Gem     Certification & Assurance Lab,
     Inc.                                                                  August 1, 2018 - August 31, 2018                                             44,188       35,350             -              24,225              24,225        19,963
     Gem     Certification & Assurance Lab,
     Inc.                                                            September 1, 2018 - September 30, 2018                                             73,050       58,440             -              35,350              59,575        57,663
     Gem     Certification & Assurance Lab,
     Inc.                                                                October 1, 2018 - October 31, 2018                                             29,313       23,450          58,440               -              118,015         28,535
     Gem     Certification & Assurance Lab,
     Inc.                                                             November 1, 2018 - November 30, 2018                                              24,363           -              -                 -              118,015         52,898

     Fasken Martineau DuMoulin LLP                                    November 1, 2018 - November 30, 2018                                               1,167           -              -                 -                   -           1,167
                                                                                                                                                                                                                                                  FORM MOR-6
                                                                                            TOTAL PAYMENTS TO PROFESSIONALS                          4,505,392    3,402,497         929,191         2,253,095          3,182,286      1,323,106         2/2008
                                                                                                                                                                                                                                                  PAGE 9 OF 31
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED, PER THE MONTHLY FEE STATEMENT FILED.
     18-10509-shl                            Doc 653
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor
                                                                  Filed 12/26/18 Entered         12/26/18
                                                                                              Case No.
                                                                                     Reporting Period:
                                                                                                              12:54:05
                                                                                                        18-10509   (SHL) / 18-10511 (SHL)Main Document
                                                                                                       11/1/18 - 11/30/18
                                                                                Pg 10 of 44
                                           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                                    AND ADEQUATE PROTECTION PAYMENTS

                                                                                                 AMOUNT PAID    TOTAL UNPAID
              NAME OF CREDITOR                        SCHEDULED MONTHLY PAYMENT DUE             DURING MONTH    POST-PETITION
     HSBC Bank USA (Secured Pre-
     Petition Bank Loan)                                                                            2,945,770             -
     Israel Discount Bank of NY (Secured
     Pre-Petition Bank Loan)                                                                        2,118,361             -
     HSBC Bank USA (Post-Petition
     Interest on Secured Bank Loan)                                                                       -               -
     Israel Discount Bank of NY (Post-
     Petition Interest on Secured Bank
     Loan)                                                                                            15,965              -
     22 Rock Plaza (April Rent for 22
     West 48th Street NYC)                                                               -                -               -
     UOB Realty (USA) Limited
     Partnership (April Rent for 592 5th
     Avenue 3rd Fl NYC)                                                               32,370          35,288              -
     Shine Properties LLC (Rent for 160
     Griffith St 1st Fl, Jersey City, NJ)
     (Note: The monthly rent is paid by A.
     Jaffe, the Company's affiliate, since
     the space is occupied by A. Jaffe.)                                                 -                -               -
     TFS Leasing / Toshiba Business
     Solutions (Lease Agreement (Pre
     Petition A/P))                                                                                       -               -
     TFS Leasing (Lease Agreement
     (Payable noted in the Post Petition
     A/P)) (Note: The payment for May
     was made the end of April.)                                                       1,034           1,105              -

                                                                               TOTAL PAYMENTS       5,116,488             -




                                                                                                                                                      FORM MOR-6
                                                                                                                                                            2/2008
                                                                                                                                                     PAGE 10 OF 31
  18-10509-shl               Doc 653           Filed 12/26/18 Entered 12/26/18 12:54:05                        Main Document
                                                             Pg 11 of 44


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                            Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                          Reporting Period:        11/1/18 - 11/30/18



                                                         DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions                  Yes                       No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                 X
   1   business this reporting period? **
       Have any funds been disbursed from any account other than a debtor in                                           X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                                          X
   3   returns?
       Are workers compensation, general liability or other necessary insurance
       coverages expired or cancelled, or has the debtor received notice of                                            X
   4   expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                               X
       Have any payments been made on pre-petition liabilities this reporting                                          X
   6   period?
   7 Are any post petition receivables (accounts, notes or loans) due from                   X
     related parties?

   8   Are any post petition payroll taxes past due?                                                                   X
   9   Are any post petition State or Federal income taxes past due?                                                   X
  10   Are any post petition real estate taxes past due?                                                               X
  11   Are any other post petition taxes past due?                                                                     X
  12   Have any pre-petition taxes been paid during this reporting period?                                             X
  13   Are any amounts owed to post petition creditors delinquent?                                                     X
  14   Are any wage payments past due?                                                                                 X
       Have any post petition loans been received by the Debtor from any                                               X
  15   party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                       X
       Is the Debtor delinquent with any court ordered payments to attorneys or                                        X
  17   other professionals?
       Have the owners or shareholders received any compensation outside of                                            X
  18   the normal course of business?

       ** An auction resulted in the sale of IP for $29 thousand during the period.




                                                                                                                               FORM MOR-7
                                                                                                                                     2/2008
                                                                                                                              PAGE 11 OF 31
       18-10509-shl                            Doc 653             Filed 12/26/18 Entered 12/26/18 12:54:05                                              Main Document
                                                                                 Pg 12 of 44

Firestar Diamond, Inc.
Cash Register
11/1/18 ‐ 11/30/18
Firestar Diamond Inc. Detail Trial Balance
Includes Activities from November 1, 2018 to November 30, 2018


                                                                                                                                                                Credit
Posting Date          Document Type Document NoCompany/Account                   Source Code   Source TySource NoDescription                   Debit Activities Activities        Balance
Account: 11110                                 HSBC BANK ‐ MAIN                                                  Beginning Balance                                                     15,093.30
       11/6/2018      Pay           CHECK 2618                                   PAYMENTJN     Bank     HSBC-01 MUTUAL SECURITY SERVICES                               2,297.26
       11/9/2018      Pay           CHECK 2619                                   PAYMENTJN     Bank     HSBC-01 DIAL PEST CONTROL                                        353.83
       11/9/2018      Pay           CHECK 2620                                   PAYMENTJN     Bank     HSBC-01 AMIR MALIK BANK CHARGES                                   15.00
      11/29/2018      Pay           VOID CHEC                                    PAYMENTJN     Bank     HSBC-01 HSBC USA , NA                          353.83
                                                                                                                 Ending Balance                        353.83          2,666.09        12,781.04

                                                                                                                                                                Credit
Posting Date          Document Type Document NoCompany/Account         Source Code             Source TySource NoDescription                   Debit Activities Activities        Balance
Account: 11111                                 HSBC BANK ‐ 006 063 004 [AR]                                      Beginning Balance                                                  3,953,281.66
        11/1/2018     Pay                    110118      HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   HSBC BANK USA, N.A.                                153,849.25
        11/1/2018     Pay                    110118      HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   IDB BANK                                           116,014.37
        11/1/2018     Pay                    JC PENNEY HSBC USA NA - Opr.A/c     SALESJNL      Bank    HSBC-02   JC PENNEY                         967,290.98
        11/1/2018     Pay                    OCTOBER I HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   IDB BANK                                             15,965.07
        11/2/2018     Pay                    GETZLER S HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   LEGAL FEES                                           71,160.98
        11/2/2018     Pay                    HK IP W/ INVHSBC USA NA - Opr.A/c   SALESJNL      Bank    HSBC-02   HK IP W/ INVENTORY                140,000.00
        11/5/2018     Pay                    ADP PAYRO HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   ACCURED - PAYROLL                                    30,610.09
        11/5/2018     Pay                    AMAZON      HSBC USA NA - Opr.A/c   SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c               1,821.07
        11/5/2018     Pay                    BAKER FEE HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   LEGAL FEES                                         571,846.57
        11/5/2018     Pay                    FIDELITY    HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   401 K DEDUCTIONS PAYABLE                             1,576.98
        11/5/2018     Pay                    HSBC BAKE HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   HSBC BANK USA, N.A.                                326,009.73
        11/5/2018     Pay                    HSBC 11051 HSBC USA NA - Opr.A/c    PAYMENTJN     Bank    HSBC-02   HSBC BANK USA, N.A.                                554,908.00
        11/5/2018     Pay                    IDB BAKER HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   IDB BANK                                           245,836.84
        11/5/2018     Pay                    IDB 110518 HSBC USA NA - Opr.A/c    PAYMENTJN     Bank    HSBC-02   IDB BANK                                           418,615.00
        11/6/2018     Pay                    28713       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Payment of Invoice 215905                            1,883.42
        11/6/2018     Pay                    28714       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Payment of Invoice 215900                            8,708.08
        11/6/2018     Pay                    28715       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Payment of Invoice 215898                              770.00
        11/6/2018     Pay                    28716       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Payment of Invoice 215899                            1,104.81
        11/6/2018     Pay                    28717       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Payment of Invoice 215897                           35,287.88
        11/6/2018     Pay                    28718       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Check for Vendor A-51097                               996.40
        11/9/2018     Pay                    28719       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Check for Vendor G-51048                            58,440.00
       11/13/2018     Pay                    IDB PAYOFF HSBC USA NA - Opr.A/c    PAYMENTJN     Bank    HSBC-02   IDB BANK                                         1,337,894.41
       11/13/2018     Pay                    JENNER AD HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   RAPPAPORT BAR DATE AD                                1,250.00
       11/14/2018     Pay                    ALVAREZ FEHSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   LEGAL FEES                                         111,873.38
       11/14/2018     Pay                    FEDEX       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   SHIPPING EXP - REGULAR - US                             43.26
     18-10509-shl                  Doc 653             Filed 12/26/18 Entered 12/26/18 12:54:05                                              Main Document
                                                                     Pg 13 of 44
                                                                                                                                                    Credit
Posting Date       Document Type Document NoCompany/Account          Source Code   Source TySource NoDescription                   Debit Activities Activities           Balance
      11/14/2018   Pay           JENNER FE HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   LEGAL FEES                                         173,767.62
      11/14/2018   Pay           OMNI MANA HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   LEGAL FEES                                          67,008.87
      11/15/2018   Pay           28720       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Check for Vendor N-51060                               355.00
      11/15/2018   Pay           28721       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Check for Vendor O-51001                             2,226.21
      11/16/2018   Pay           TIME WARN HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   TELEPHONE EXPENSES                                   1,674.40
      11/19/2018   Pay           AMAZON      HSBC USA NA - Opr.A/c   SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c                 574.89
      11/19/2018   Pay           BAKER OVE HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   BAKER OVERPAYMENT REFUN           127,064.19
      11/19/2018   Pay           JC PENNEY HSBC USA NA - Opr.A/c     SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c              85,716.75
      11/19/2018   Pay           PAYROLL     HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   ACCURED - PAYROLL                                    29,908.66
      11/20/2018   Pay           HK IP LOT 7 HSBC USA NA - Opr.A/c   SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c              29,000.00
      11/20/2018   Pay           JENNY PAC HSBC USA NA - Opr.A/c     SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c             433,336.00
      11/21/2018   Pay           FEDEX       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   SHIPPING EXP - REGULAR - US                                 17.96
      11/23/2018   Pay           ADP REFUN HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   ADP REFUND                             60.68
      11/23/2018   Pay           BANK CHAR HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   HSBC USA NA - Opr.A/c                   1.35
      11/23/2018   Pay           FANTASY DI HSBC USA NA - Opr.A/c    SALESJNL      Bank    HSBC-02   FANTASY DIAMOND CORP SILV           1,141.39
      11/23/2018   Pay           FIRESTAR E HSBC USA NA - Opr.A/c    PAYMENTJN     Bank    HSBC-02   COMPUTER EXPENSE                                      1,530.00
      11/23/2018   Pay           NAVY SALE HSBC USA NA - Opr.A/c     SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c             280,143.21
      11/23/2018   Pay           SIMPLEX     HSBC USA NA - Opr.A/c   SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c              10,649.50
      11/23/2018   Pay           TRAVELERS HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   HSBC USA NA - Opr.A/c                 209.00
      11/23/2018   Pay           TRAVELERS HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   INSURANCE - COMMERCIAL PA                             1,141.39
      11/23/2018   Pay           TRAVELERS HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   TRAVELERS INSURANCE REFU            1,141.39
      11/26/2018   Pay           28722       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   Check for Vendor L-51060                              1,265.00
      11/26/2018   Pay           FIDELITY    HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   401 K DEDUCTIONS PAYABLE                              1,459.13
      11/26/2018   Pay           GETZLER O HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   GETZLER                                              48,559.00
      11/28/2018   Pay           FEDEX       HSBC USA NA - Opr.A/c   PAYMENTJN     Bank    HSBC-02   SHIPPING EXP - REGULAR - US                              13.16
      11/29/2018   Pay           MACYS       HSBC USA NA - Opr.A/c   SALESJNL      Bank    HSBC-02   HSBC USA NA - Opr.A/c              25,307.39
      11/29/2018   Pay           MAHESH DE HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02   BACK OFFICE EXP                                       1,020.00
      11/29/2018 Pay             MAHESH ER HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02 HSBC USA NA - Opr.A/c                 1,020.00
      11/30/2018 Pay             FIDELITY  HSBC USA NA - Opr.A/c     PAYMENTJN     Bank    HSBC-02 401 K DEDUCTIONS PAYABLE                                1,461.99
                                                                                                     Ending Balance                                                        1,661,706.54

                                                                                                                                     2,104,477.79     4,396,052.91         6,500,530.70

                                                                                                     Total Firestar + Fantasy        2,104,831.62     4,398,719.00
      18-10509-shl                     Doc 653                Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                                                            Pg 14 of 44




x   November 2018 Total                                                              Amount
    A/R Collections (Pre Petition)                                                             ‐
    A/R Collections (Post Petition)                                                     319,637.45
    Receipt from A. Jaffe (Affiliate) for shared expenses (Payroll, Payroll Taxes and Rent)
    Transfer from Fantasy Inc for shared expenses                                              ‐
    Miscellaneous Deposits                                                              127,333.87
    Sale of Assets                                                                    1,655,343.73
    V Discovery (Restructuring Costs)                                                          ‐
    Director's Fee (Restructuring Costs)                                                       ‐

    US Trustee                                                                               ‐
    Examiners Fees (Professional Fees)                                                571,846.57
    Legal (KW) (Professional Fees)                                                           ‐
    Jenner/Trustee (Professional Fees)                                                173,767.62
    Financial Advisors (MP and A&M) (Professional Fees)                               111,873.38
    Conflict Counsel (Professional Fees)                                                     ‐
    Special Counsel for IP Matters (Professional Fees)                                       ‐
    CRO (Professional Fees)                                                           119,719.98
    Bank attorneys (Professional Fees)                                                       ‐
    Claims Agent (Professional Fees)                                                   67,008.87
    Adequate Protection Payments to Banks                                           3,153,127.60
                                                                                             ‐
    Bank Interest (Secured)                                                            15,966.42
    Rent Expenses                                                                      35,287.88
                                                                                             ‐
                                                                                             ‐
                                                                                             ‐
  18-10509-shl                     Doc 653            Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                                                    Pg 15 of 44


Purchases (Operations)                                                  ‐
Contractor (Operations)                                                 ‐
Appraisals (Operations)                                           58,440.00
Freight In (Operations)                                               74.38
Other Cost of Sales (Operations)                                   2,035.00
Royalties (Operations)                                                  ‐

Marketing Expense (Operations)                                      1,250.00

Travel & Entertainment / Employees Reimburse (Administrative)            ‐
Vault Monitors (Administrative)                                          ‐
Overseas Temp Help (Administrative)                                      ‐
Office Expenses (Administrative)                                    1,104.81
Computer Expense (Administrative)                                   3,413.42
                                                                         ‐
                                                                         ‐
Net Payroll (Includes Employee's Taxes)                            66,013.25
Payroll Taxes                                                            ‐
Employee Benefits                                                  11,289.29
                                                                         ‐
Insurance (Worker's Comp, Jeweler's Block & Other)                       ‐
                                                                         ‐
Telephone Expenses                                                  1,674.40
                                                                         ‐
Taxes                                                                    ‐
                                                                         ‐
Total                                                           6,496,207.92

Excluded GL Items due to Incorrect Booking & No Cash Movement       4,322.78

Total GL Account Movement (Debits + Credits)                    6,500,530.70

                                                                6,496,207.92
        18-10509-shl                             Doc 653               Filed 12/26/18 Entered 12/26/18 12:54:05                                                               Main Document
                                                                                     Pg 16 of 44

Fantasy Inc.
Cash Register
 11/1/18 ‐ 11/30/18
                                                                                                                                                     1,911,003.09 Payments to Banks
Detail Trial Balance                                                                                                                                           -   A/R Collections (Post Petition)
Includes Activities from November 1, 2018 to November 30, 2018                                                                                                 -   Cash Sales
Fantasy, Inc.                                                                                                                                                  -   Contractor (Operations)
G/L Account: No.: 11110                                                                                                                                        -   Purchases (Operations)
                                                                                                                                                               -   Appraisals (Operations)
Posting Date Doc Typ Doc No.               Source Code           Desc.                               Debit       Credit            Balance                     -   Royalties (Operations)
                                                                 Beginning Balance                                                       3,119,950             -   Shipping (Operations)
11/13/2018       Pay       HSBC PAYO       PAYMENTJN             HSBC BANK USA, N.A.                                1,911,003.09                               -   Independent Contractor (Salesperson) (1099) (Operations
                                                                                                                                                               -   US Trustee Fees
                                                                 Total Activities                            -      1,911,003.09         1,911,003
                                                                 Ending Balance                                                          1,208,947      TRUE       Increased by the deposit amount
                                                                 Report Total Beginning Balance. .                                       3,119,950
                                                                 Report Total Activities                     -      1,911,003.09         1,911,003
                                                                 Report Total Ending Balance . . .                                       1,208,947
    18-10509-shl
FIRESTAR DIAMOND, INC. Doc 653        Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
INCOME STATEMENT                                    Pg 17 of 44
FOR THE PERIOD (11/1/18 - 11/30/18)




                                       11/1/18 -
                                       11/30/18
SALES

  Sales - Regular                          29,000
  Sales - Memo Reporting                1,517,447
  Sales - Closeouts                           -
  Sales - Diamonds                            -
                                        1,546,447

COST OF GOODS SOLD

  COGS - Regular                              -
  COGS - Memo Reporting                 1,097,986
  COGS - Closeouts                            -
  COGS - Loose Diamonds                       -
  Royalty Expenses                            -
  Advertising Co-Op.                          -
  Markdowns & Allowances                      -
  Chargeback Write-Off                        -
  Appraisal Fees                              -
  Shipping Exp                                (74)
  Purchase - Freight                          -
  GemEx - Grading                             -
  Salaries - Navy                             -
  Selling Commissions                         -
  Display Cases, Trays & Boxes                -
  Labels & Tags                               -
  Anticipation Expenses                       -
  EDI Services                                -
  Vendor Portal Charges                       -
  Labor & Repairs                             770
                                        1,098,682

GROSS PROFIT                              447,765

  Returns - Regular                            -
                                               -
                                               -

  COGS - Regular / Returns                     -
                                               -
                                               -

NET SALES                               1,546,447
COGS - NET SALES                        1,098,682

GROSS PROFIT NET OF RETURNS               447,765


OTHER DILUTION ITEMS

  Dilution On Returns / Melt Loss              -
                                               -
OTHER INCOME
  Royalty Income                               -


REVISED GROSS PROFIT                      447,765
    18-10509-shl
FIRESTAR DIAMOND, INC. Doc 653        Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
INCOME STATEMENT                                    Pg 18 of 44
FOR THE PERIOD (11/1/18 - 11/30/18)




                                       11/1/18 -
                                       11/30/18
SELLING EXPENSES

  Travel - Fare                                -
  Travel - Lodging                             -
  Travel - Meals & Entertainment               -
  Show Expenses                                -
                                               -

SALARIES & P/R TAXES

  Salaries - Accounting                    10,210
  Salaries - Administration                 3,742
  Salaries - Diamonds                       7,692
  Salaries - Dist. & Operations             9,492
  Salaries - Sales                         24,962
  Salaries - Merchandising                    -
  Bonus                                       -
  Back-Office Expenses                      2,040
  Outside Payroll Service                       61
  Temp Help                                   -
  Medicare - Emp Contribution                 824
  Social Sec. - Emp. Cont.                    618
  Federal Unemployment                        -
  401k Fees                                 1,462
  NY SUI / MTA Tax                            354
  Group Insurance                          11,742
  Workman's Comp. Insurance                   -
  Insurance - Others (Emp.)                   378

                                           73,577

GENERAL & ADMIN EXP.

  Insurance - Commercial Pkg.
  Rent                                     35,288
  Utilities                                   -
  Dues & Sub.                                 -
  Stationery & Supplies                     1,105
  Telephone Expenses                        1,674
  Bank Charges                                  14
  Miscellaneous Exp.                          -
  Storage Expenses                            -
  Insurance - Block Policy                    -
  Security Exp                              2,297
  Legal Fees                              209,122
  Accounting Fees                             -
  Professional Fees - Other                58,440
  Omni Management Fee                      33,504
  Marketing                                   -
  Computer Expenses                         1,530
  Cleaning, Repairs & Maintenance             -
  License & Fees                              -
  Provision for Bad Debts                     -
                                          342,974
    18-10509-shl
FIRESTAR DIAMOND, INC. Doc 653         Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
INCOME STATEMENT                                     Pg 19 of 44
FOR THE PERIOD (11/1/18 - 11/30/18)




                                        11/1/18 -
                                        11/30/18

TOTAL EXP. BEFORE INT & DEP                416,552

EBIT                                        31,213

DEPRECIATION & AMORT.

  Depreciation - Comp. Equip.                  250
  Depreciation - Software                      311
  Depreciation - F & F                          72
  Depreciation - Displays                    4,561
  Amort. Goodwill                           28,000
                                            33,194

  Interest Expenses                          (2,919)
  HSBC Line Fees                                -
                                             (2,919)

Loss on Sale                                    -

NET LOSS BEFORE TAXES                          939

CORPORATE TAXES

  Provision for Taxes - Other States            -
  Provision for Federal                         -
  Provision for NYS                             -
  Provision for NYC                             -
  Deferred Taxes - Long Term                    -
                                                -

NET LOSS                                       939
  18-10509-shl        Doc 653      Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                                 Pg 20 of 44

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (11/1/18 - 11/30/18)


                                           11/1/18 -
                                           11/30/18
SALES

  Sales - Regular                                  -
  Sales - Diamonds                                 -

                                                   -

COST OF GOODS SOLD

  COGS - Regular                                   -
  Chargebacks                                      -
  Royalty Expenses                                 -
  Advertising Co-Op. / Marketing                   -
  Markdown Allowance                               -
  Anticipation Expenses                            -
  COGS - Diamonds                                  -
  Shipping Exp / Freight                           -
  Outside Labor                                    -
  Repairs                                          -
  Other                                            -
                                                   -

GROSS PROFIT                                       -

  Returns - Regular                                -

                                                   -

  COGS - Regular / Returns

                                                   -

NET SALES                                          -
COGS - NET SALES                                   -

GROSS PROFIT NET OF RETURNS                        -

REVISED GROSS PROFIT                               -

SELLING EXPENSES

  Travel & Entertainment                           -
                                                   -
   18-10509-shl      Doc 653        Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                                  Pg 21 of 44

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (11/1/18 - 11/30/18)


                                            11/1/18 -
                                            11/30/18

SALARIES & P/R TAXES

   Salaries - Accounting                            -
   Salaries - Administration                        -
   Salaries - Local Production                      -
   Salaries - Operations                            -
   Salaries - Product Development                   -
   Salaries - Sales                                 -
   Payroll Taxes                                    -

                                                    -

GENERAL & ADMIN EXP.

   Rent                                            -
   Bank Charges                                    -
   Legal Fees                                      -
   Interest Expense                              7,113
   Misc                                            -
   Provision for Bad Debts                         -
                                                 7,113

TOTAL EXP. BEFORE INT & DEP                      7,113

EBIT                                             (7,113)

Loss due to Inventory Adjustment              (503,740)

NET LOSS BEFORE TAXES                         (510,852)

NET LOSS                                      (510,852)
FIRESTAR DIAMOND, INC. / FANTASY INC.
CONSOLIDATED INCOME STATEMENT
FOR THE PERIOD (11/1/18 - 11/30/18)   18-10509-shl   Doc 653     Filed 12/26/18 Entered 12/26/18 12:54:05              Main Document
                                        11/1/18 -                              Pg 22 of 44
                                        11/30/18               November
SALES                                                          Groupings

      Sales - Regular                      29,000
      Sales - Memo Reporting            1,517,447
      Sales - Closeouts                       -
      Sales - Diamonds                        -
                                        1,546,447                    1,546,447       Gross Sales
                                                                           -         Returns and Allowances
COST OF GOODS SOLD                                                   1,546,447       Net Sales

      COGS - Regular                    1,097,986                   15,030,268       Beginning Inventory
      COGS - Memo Reporting                   -                            -         Purchases
      COGS - Closeouts                        -                            -         Direct Labor
      COGS - Diamonds                         -                            -         Writeoff of Inventory - Fantasy
      Royalty Expenses                        -                            -         Appraisal Fees
      Advertising Co-Op.                      -                            -         Freight In
      Markdowns & Allowances                  -                        (36,573)      Other Cost of Sales
      Chargeback Write-Off                    -                    (13,441,650)      Ending Inventory
      Appraisal Fees                          -
      Shipping Exp                            (74)                   1,552,045       Cost of Goods Sold
      Purchase - Freight                      -
      GemEx - Grading                         -                            (5,598)   Gross Profit
      Salaries - Navy                         -
      Selling Commissions                     -
      Display Cases, Trays & Boxes            -                               -      Show Expense
      Labels & Tags                           -                               -      Travel & Entertainment
      Anticipation Expenses                   -
      EDI Services                            -                            56,098    Selling Salaries
      Vendor Portal Charges                   -                               -      Selling Commissions
      Outside Labor                           -                               -      Prov bad debt
      Repairs                                 770                             -      Advertising & Marketing Expense
      Other                                   -                               (74)   Shipping Expense
                                        1,098,682                             -      Royalty Expenses

                                                                           56,023    Selling Expense
GROSS PROFIT                             447,765
                                                                                     Office Salaries




      Returns - Regular                       -                        295,068       Professional Fees
                                              -                         28,633       Depreciation and Amortization
                                                                        35,288       Rent
      COGS - Regular / Returns                -                          1,530       Computer Expenses
                                              -                          2,040       Back Office Expense
                                                                        27,506       Vault Monitors
                                                                         1,796       Payroll Taxes
NET SALES                               1,546,447                       11,742       Employee Benefits
COGS - NET SALES                        1,098,682                          378       Insurance
                                                                         4,925       Office Expenses
GROSS PROFIT NET OF RETURNS              447,765                         1,674       Telephone Expenses

                                                                       410,581       G&A
OTHER DILUTION ITEMS
                                                                               14    Bank Charges
      Dilution On Returns / Melt Loss         -                             4,193    Interest Expense
FIRESTAR DIAMOND, INC. / FANTASY INC.
CONSOLIDATED INCOME STATEMENT
FOR THE PERIOD (11/1/18 - 11/30/18)   18-10509-shl   Doc 653     Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                        11/1/18 -                              Pg 23 of 44
                                        11/30/18               November
OTHER INCOME
      Royalty Income                       -                                 -     Bank Attorney Fees
                                                                          33,504   Omni Management Fee
REVISED GROSS PROFIT                   447,765                               -     Director Fee
                                                                             -     CRO
                                                                          63,073   US Trustee
SELLING EXPENSES                                                             -     V Discovery
                                                                             -     Federal & State Taxes
      Travel - Fare                        -
      Travel - Lodging                     -
      Travel - Meals & Entertainment       -
      Show Expense                         -                         (572,987)     Net Loss
                                           -
SALARIES & P/R TAXES

      Salaries - Accounting             10,210
      Salaries - Administration          3,742
      Salaries - Local Production          -
      Salaries - Diamonds                7,692
      Salaries - Dist. & Operations      9,492
      Salaries - Sales                  24,962
      Salaries - Product Development       -
      Salaries - Merchandising             -
      Bonus                                -
      Back-Office Expenses               2,040
      Outside Payroll Service                61
      Temp Help                            -
      Medicare - Emp Contribution          824
      Social Sec. - Emp. Cont.             618
      Federal Unemployment                 -
      401k Fees                          1,462
      NY SUI / MTA Tax                     354
      Group Insurance                   11,742
      Workman's Comp. Insurance            -
      Insurance - Others (Emp.)            378
                                        73,577
FIRESTAR DIAMOND, INC. / FANTASY INC.
CONSOLIDATED INCOME STATEMENT
FOR THE PERIOD (11/1/18 - 11/30/18)   18-10509-shl      Doc 653     Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                        11/1/18 -                                 Pg 24 of 44
                                        11/30/18                  November
GENERAL & ADMIN EXP.

       Insurance - Commercial Pkg.              -
       Rent                                  35,288
       Utilities                                -
       Dues & Sub.                              -
       Stationery & Supplies                  1,105
       Telephone Expenses                     1,674
       Bank Charges                               14
       Miscellaneous Exp.                       -
       Storage Expenses                         -
       Insurance - Block Policy                 -
       Security Exp                           2,297
       Legal Fees                           209,122
       Accounting Fees                          -
       Professional Fees - Other             58,440
       Omni Management Fee                   33,504
       Marketing                                -
       Computer Expenses                      1,530
       Cleaning, Repairs & Maintenance          -
       License & Fees                           -
                                            342,974

       Loss on Sale                         503,740

TOTAL EXP. BEFORE INT & DEP                 920,291

EBIT                                        (472,526)

DEPRECIATION & AMORT.

       Depreciation - Comp. Equip.              250
       Depreciation - Software                  311
       Depreciation - F & F                      72
       Depreciation - Displays                4,561
       Amort. Goodwill                       28,000
                                             33,194

       Interest Expenses                       4,193
       Provision for Bad Debt                    -
       HSBC Line Fees                            -

NET LOSS BEFORE TAXES                       (509,914)

CORPORATE TAXES

       Provision for Taxes - Other States        -
       Provision for Federal                     -
       Provision for NYS                         -
       Provision for NYC                         -
       Deferred Taxes - Long Term                -
                                                 -

NET LOSS                                    (509,914)
  18-10509-shl      Doc 653      Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                               Pg 25 of 44
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (11/1/18 - 11/30/18)

                                                     11/30/2018
CURRENT ASSETS

  Cash - HSBC Bank                                       12,723
  Cash - AR Account                                   1,661,704
  Cash - Payroll Account                                 10,417
  Cash - IDB Bank                                             1
  Petty Cash                                              3,505
  Accounts Receivables                                6,309,892
  AR - Others                                            (1,293)
  Allowance for Bad Debts                                (7,546)
  Prepaid Expenses                                      150,345
  Prepaid Insurance                                      20,831
  Prepaid Federal                                           -
  Prepaid State Taxes                                       -
  Prepaid City Taxes                                        -
  Prepaid Show Expenses                                     -
  Prepaid Other Taxes                                    16,938
  Prepaid Royalty                                          (357)
                                                      8,177,161

OTHER ASSETS

  Due from FGI - CP                                     (59,593)
  Deferred Tax Asset - Short & Long Term                107,000
  Loans & Exchanges                                   2,335,132
  Investment in Subsidiary                              250,000
  Deposits                                              (72,001)
                                                      2,560,538

INVENTORY

  Inventory - Finished Goods                          7,212,882
  Inventory - Memo Consignment                        2,139,189
  Inventory - Sales Line                                    -
  Inventory - Diamonds                                      -
  Inventory - Vendors                                       -
  Inventory - Reserve For Obsolete Inventory                -

                                                      9,352,071

FIXED ASSETS

  Machinery & Equipment                                 279,061
  Computer Equipment                                    271,401
  Software                                            2,198,916
  Furniture & Fixtures                                  489,686
  Leasehold Improvements                                480,116
  Trademark                                              40,221
  Prepaid Displays                                      583,515
  Goodwill                                            3,361,388
                                                      7,704,303


                                               25 of 31
  18-10509-shl      Doc 653      Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                               Pg 26 of 44
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (11/1/18 - 11/30/18)

                                                    11/30/2018

  Prov. For Dep. - M & E                              (267,422)
  Prov. For Dep. - Comp. Equip.                       (264,282)
  Prov. For Dep. - Software                         (2,172,489)
  Prov. For Dep. - F & F                              (423,356)
  Prov. For Dep. - LHI                                (223,710)
  Prov. For Dep. - Displays                           (483,178)
  Prov. For Amort. - Trademark / Goodwill           (1,524,500)
                                                    (5,358,938)

  NET FIXED & INTANGIBLES                            2,345,365

TOTAL ASSETS                                       22,435,135




CURRENT LIABILITIES

  Accounts Payable                                 26,232,867
  Accrued Expenses                                    413,733
  Accrued Professional Fees                         1,323,106
  Accrued Payroll                                     112,827
  Accrued Advertising                                 720,714
  Accrued Interest Payable - Bank                         -
  Accrued Interest Payable - Others                       -
  Accrued Commissions - Others (Prepaid
  Commissions for June for JP - Verityj)              (12,500)
  Accrued Disability                                      577
  401k Payable                                         (2,007)
                                                   28,789,316

LOANS PAYABLE

  Loans Payable - HSBC                                       -
  Loans Payable - IDB                                        -


  Deferred Taxes - Long Term                             670,000

  Sub-Debt - Synergies Corp.                        7,941,500
  Sub-Debt - Firestar Holdings Ltd - HK             4,058,500
                                                   12,670,000

CAPITAL ACCOUNT

  Common Stock                                             110
  Paid In Capital                                    4,705,790
  Retained Earnings                                (23,731,020)
  Net Income / (Loss)                                      939
                                                   (19,024,181)

TOTAL LIABILITIES & RETAINED EARNINGS              22,435,135
                                              26 of 31
  18-10509-shl     Doc 653     Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                             Pg 27 of 44

FANTASY, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY
BALANCE WITH FIRESTAR DIAMOND INC)
FOR THE PERIOD (11/1/18 - 11/30/18)

                                                  11/30/2018
CURRENT ASSETS

      Cash In Bank                                  1,208,947
      Prepaid Expenses
      Accounts Receivables                          2,059,147
      Allowance for Chargebacks                        (3,397)
                                                    3,264,698

INVENTORY

      Inventory - Finished Goods                    3,876,983
      Inventory - Memo Consignment                    212,596
      Inventory - Sales Line                              -
      Inventory - Diamonds                                -
      Inventory - Vendors                                 -
      Inventory - Reserve                                 -
                                                    4,089,579

TOTAL ASSETS                                        7,354,277




CURRENT LIABILITIES

      Accounts Payable                              5,808,330
      Accrued Expenses - FSI                            2,240
      Accrued Advertising                             104,922
                                                    5,915,492
LOANS PAYABLE

      Loans Payable - HSBC                                -
      Loans Payable - IDB                                 -
                                                          -

CAPITAL ACCOUNT

      Common Stock                                        100
      Paid In Capital                                 249,900
      Retained Earnings                             1,699,637
      Net Income / (Loss)                            (510,852)
                                                    1,438,785

TOTAL LIABILITIES & RETAINED EARNINGS               7,354,277
FIRESTAR DIAMOND INC. / FANTASY, INC.
CONSOLIDATED BALANCE SHEET18-10509-shl              Doc 653    Filed 12/26/18 Entered 12/26/18 12:54:05     Main Document
FOR THE PERIOD (11/1/18 - 11/30/18)                                          Pg 28 of 44
                                                                        INTERCOMPANY      CONSOLIDATED
                                                          11/30/2018     ELIMINATIONS        11/30/18       Groupings
   CURRENT ASSETS

           Cash - HSBC Bank                               1,221,671                            1,221,671     2,897,298 Cash
           Cash - AR Account                              1,661,704                            1,661,704
           Cash - Payroll Account                            10,417                               10,417
           Cash - IDB Bank                                        1                                    1
           Petty Cash                                         3,505                                3,505
           Accounts Receivables                           8,369,040           (125,656)        8,243,384     8,232,441 A/R
           AR - Others (Related Parties)                     (1,293)                              (1,293)
           Allowance for Bad Debts / Chargebacks            (10,943)                             (10,943)
           Prepaid Expenses                                 150,345                              150,345
           Prepaid Insurance                                 20,831                               20,831
           Prepaid Federal                                      -                                    -
           Prepaid State Taxes                                    -                                  -
           Prepaid City Taxes                                     -                                  -
           Prepaid Show Expenses                                -                                    -
           Prepaid Other Taxes                               16,938                               16,938
           Prepaid Royalty                                     (357)                                (357)      200,257 Prepaid Expenses
                                                         11,441,859                           11,316,203    11,329,996 Total Current Assets

   OTHER ASSETS

           Due from FGI - CP (Related Party)                (59,593)                             (59,593)    2,274,246 Amount due from Insiders
           Deferred Tax Asset - Short & Long Term           107,000                              107,000
           Loans & Exchanges (Related Parties)            2,335,132                            2,335,132
           Investment in Subsidiary                         250,000           (250,000)              -
           Deposits                                         (72,001)                             (72,001)    1,912,107 Other Assets
                                                          2,560,538                            2,310,538

   INVENTORY

           Inventory - Finished Goods                    11,089,865                           11,089,865
           Inventory - Memo Consignment                   2,351,785                            2,351,785
           Inventory - Sales Line                               -                                    -
           Inventory - Diamonds                                 -                                    -
           Inventory - Vendors                                  -                                    -
           Inventory - Reserve For Obsolete Inventory           -                                    -
                                                         13,441,650                           13,441,650    13,441,650 Inventory


   FIXED ASSETS

           Machinery & Equipment                              279,061                           279,061       279,061 Machinery & Equipment
FIRESTAR DIAMOND INC. / FANTASY, INC.
CONSOLIDATED BALANCE SHEET18-10509-shl               Doc 653    Filed 12/26/18 Entered 12/26/18 12:54:05      Main Document
FOR THE PERIOD (11/1/18 - 11/30/18)                                           Pg 29 of 44
                                                                          INTERCOMPANY      CONSOLIDATED
                                                           11/30/2018      ELIMINATIONS        11/30/18       Groupings

           Computer Equipment                                271,401                               271,401     3,543,517 Furnture, Fixtures and Office Equipment
           Software                                        2,198,916                             2,198,916
           Furniture & Fixtures                              489,686                               489,686
           Leasehold Improvements                            480,116                               480,116      480,116 Leasehold Improvements
           Trademark                                          40,221                                40,221
           Prepaid Displays                                  583,515                               583,515
           Goodwill                                        3,361,388                             3,361,388
                                                           7,704,303                             7,704,303

           Prov. For Dep. - M & E                            (267,422)                            (267,422)   (3,834,438) Accumulated Depreciation
           Prov. For Dep. - Comp. Equip.                     (264,282)                            (264,282)
           Prov. For Dep. - Software                       (2,172,489)                          (2,172,489)
           Prov. For Dep. - F & F                            (423,356)                            (423,356)
           Prov. For Dep. - LHI                              (223,710)                            (223,710)
           Prov. For Dep. - Displays                         (483,178)                            (483,178)
           Prov. For Amort. - Trademark / Goodwill         (1,524,500)                          (1,524,500)
                                                           (5,358,938)                          (5,358,938)

           NET FIXED & INTANGIBLES                         2,345,365                             2,345,365

   TOTAL ASSETS                                           29,789,412            (375,656)       29,413,756    29,426,256   Total Assets




   CURRENT LIABILITIES

           Accounts Payable                               32,041,197            (125,656)       31,915,541
           Accrued Expenses                                  415,974                               415,974     1,145,420 Accrued Expenses
                                                                                                                  96,189 Deferred Rent
           Accrued Professional Fees                       1,323,106                             1,323,106     1,323,106 Post Petition Accrued Professional Fees


           Accrued Advertising                                 825,635                            825,635
           Accrued Commissions - Others (Prepaid
           Commissions for May & June for JP -
           Verityj)                                            (12,500)                           (12,500)
           Accrued Payroll                                     112,827                            112,827       112,827 Accrued Payroll

           Accrued Disability                                    577                                   577        (1,430) Other Post Petition Liabilities
           401k Payable                                       (2,007)                               (2,007)
           Accrued Interest Payable - Bank                       -                                     -             -     Secured Interest (Post)
           Accrued Interest Payable - Others                     -                                     -
                                                          34,704,808                            34,579,152    43,915,541 Unsecured Debt
FIRESTAR DIAMOND INC. / FANTASY, INC.
CONSOLIDATED BALANCE SHEET18-10509-shl             Doc 653    Filed 12/26/18 Entered 12/26/18 12:54:05     Main Document
FOR THE PERIOD (11/1/18 - 11/30/18)                                         Pg 30 of 44
                                                                       INTERCOMPANY      CONSOLIDATED
                                                         11/30/2018     ELIMINATIONS        11/30/18       Groupings


                                                                                                                   -    Insiders (Included in Accrued Payroll)
   LOANS PAYABLE

           Loans Payable - HSBC                                  -                                  -
           Loans Payable - IDB                                   -                                  -              -    Pre-Petition Secured Debt


           Deferred Taxes - Long Term                        670,000                           670,000        670,000 Deferred Taxes - Long term

           Sub-Debt - Synergies Corp.                    7,941,500                            7,941,500
           Sub-Debt - Firestar Holdings Ltd - HK         4,058,500                            4,058,500
                                                        12,670,000                           12,670,000
                                                                                                                                                        47,261,652
   CAPITAL ACCOUNT

           Common Stock                                         210              (100)              110            110 Capital Stock
           Paid In Capital                                4,955,690          (249,900)        4,705,790      4,705,790 Additional Paid In Capital
           Retained Earnings                            (22,031,383)                        (22,031,383)   (22,541,296) Retained Earnings
           Net Income / (Loss)                             (509,914)                           (509,914)
                                                        (17,585,396)         (250,000)      (17,835,396)

   TOTAL LIABILITIES & RETAINED EARNINGS                29,789,412           (375,656)       29,413,756    29,426,256
                         18-10509-shl   Doc 653     Filed 12/26/18 Entered 12/26/18 12:54:05       Main Document
Firestar Diamond Inc / Fantasy Inc                                Pg 31 of 44
Consolidated Post‐Petition A/P
As of 11/30/18
By Vendor

Firestar Diamond, Inc.
              Vendor                Balance Due             Current       Up to 30 Days     31-60 Days    Over 60 Days
Omni Management                                    4,703         4,703                -             -               -
V DISCOVERY                                       14,375           -                9,565         9,810          (5,000)
IBM CORPORATION                                    1,125           -                  -             -             1,125
AMTRUST NORTH AMERICA, INC                         9,070           -                  -             -             9,070
INTERNATIONAL GEMOLOGICAL                           (383)            95               -             -              (477)
I & C CREATION JEWELRY LLC                         1,765             10               -             -             1,755
GXS                                                  392           -                  -             -               392
Totals                                            31,048         4,808              9,565         9,810           6,865



Fantasy, Inc.
                Vendor              Balance Due             Current       Up to 30 Days     31-60 Days    Over 60 Days
ADWAR CASTING CO., LTD                            (1,167)             -               -             -           (1,167)
DELSTAR USA LLC                                   32,636              -               -             -           32,636
DIAGOLD CREATION PVT. LTD.                           262              -               -             -              262
FEDERAL EXPRESS CORP                               3,271              -               -             -            3,271
FREMADA GOLD INC.                                  1,286              -               -             -            1,286
GUILD FACET                                         (904)             -               -             -             (904)
I & C CREATION JEWELRY LLC                             5              -               -             -                5
INTERNATIONAL GEMOLOGICAL                          1,020              -               -             -            1,020
MALCA-AMIT USA, LLC                                6,982              -               -             -            6,982
NATIONAL CHAIN GROUP                                 283              -               -             -              283
TJS                                                  331              -               -             -              331
Totals                                            44,005              -               -             -           44,005

Combined Totals                                   75,053         4,808              9,565         9,810         50,870
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 32 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 33 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 34 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 35 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 36 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 37 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 38 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 39 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 40 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 41 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 42 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 43 of 44
18-10509-shl   Doc 653   Filed 12/26/18 Entered 12/26/18 12:54:05   Main Document
                                       Pg 44 of 44
